Exhibit 10.9

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT is effective as of December 2,
2008 by and between Randall Dean (“Executive”) and Regency GP LLC (the “Managing
General Partner”), the managing general partner of the general partner of
Regency Energy Partners LP (the “Partnership”).

WHEREAS, ADJHR, LLC (the “Company”) is an indirect wholly-owned subsidiary of
the Partnership; and

WHEREAS, the Managing General Partner employs Executive to serve as its employee
and to serve as the President and Chief Executive Officer of the Company;

WHEREAS, the Managing General Partner and Executive entered into an Employment
Agreement dated effective January 15, 2008 (the “Agreement”); and

WHEREAS, the Managing General Partner and Executive have agreed to make certain
modifications to the Agreement to comply with the provisions of section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, to avoid adverse tax consequences under section 409A of the Code
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

1. Employment. The Managing General Partner hereby agrees to employ Executive to
serve as its employee and to serve as the President and Chief Executive Officer
of the Company, and Executive hereby accepts such employment, on the terms and
conditions hereinafter set forth.

2. Term. The period of employment of Executive by the Managing General Partner
under this Agreement (the “Employment Period”) shall commence on January 15,
2008 (the “Commencement Date”) and shall continue through the third anniversary
thereof.

3. Position and Duties. During the Employment Period, Executive shall serve as
the President and Chief Executive Officer of the Company, and shall report to
the Chief Executive Officer (or, if there is no Chief Executive Officer, the
highest-level executive officer) of the Managing General Partner. Executive
shall have those powers and duties with respect to the Company normally
associated with the position of President and Chief Executive Officer, and such
other powers and duties as may be assigned to him by the Board of Directors of
the Managing General Partner (hereinafter referred to as “Board”); provided
that, the Board shall assign him only such other powers and duties as are of a
type, nature and dignity consistent with Executive’s position, and do not
violate any applicable laws or regulations. Subject to the remaining provisions
hereof, Executive shall devote his full working time, attention and energies to
the performance of his duties for the Managing General Partner. Executive shall
retain the ability, without violating the terms of employment with the Company
or the Partnership’s



--------------------------------------------------------------------------------

conflict of interest policies, to (i) have an indirect economic interest in CDM
MAX, LLC, a Texas limited liability company (“CDM MAX”), (ii) have board-level
involvement with the operations and affairs of CDM MAX, provided that such
involvement does not significantly interfere with Executive’s duties to the
Company, and (iii) receive payments related to CDM MAX, both in respect of the
indirect ownership position and consulting fees disclosed to the Managing
General Partner; provided, however, that Executive may not cause CDM MAX to
solicit customers of the Partnership or any of its Subsidiaries in areas in
which CDM MAX may become competitive with the Partnership or any of its
Subsidiaries. Executive may also manage personal investments and engage in civic
or charitable activities so long as the same do not interfere with the
performance of Executive’s responsibilities as an employee of the Managing
General Partner in accordance with this Agreement. If, from time to time, the
Company or an Affiliate of the Company desires that the Executive render
services to any such Affiliate outside the scope of the services described
above, then (i) the Company shall first obtain authorization from the Chief
Executive Officer (or, if there is no Chief Executive Officer, the highest-level
executive officer) of the Managing General Partner and (ii) any additional
compensation to Executive for providing those services must be reasonably
acceptable to Executive.

4. Place of Performance. The place of employment of Executive shall be at the
Company’s principal executive offices in Houston, Texas, or at such other
offices as the Board may designate; provided, that, Executive shall not be
required to relocate outside of the Greater Houston Metropolitan Area. Executive
acknowledges that he may be required to travel on Company business during the
Employment Period.

5. Compensation and Related Matters.

(a) Base Salary. During the Employment Period, the Managing General Partner
shall pay Executive a base salary at the rate of not less than $316,900 per year
(“Base Salary”). Executive’s Base Salary shall be paid in accordance with the
Managing General Partner’s customary payroll practices. The Compensation
Committee of the Board shall annually review Executive’s Base Salary for
increase (but not decrease), consistent with the compensation practices and
guidelines of the Managing General Partner. If Executive’s Base Salary is
increased by the Managing General Partner, such increased Base Salary shall then
constitute the Base Salary for all purposes of this Agreement.

(b) Bonuses. During each full or partial fiscal year of the Managing General
Partner that occurs during the Employment Period, Executive shall be eligible
for an annual performance bonus (the “Bonus”), to be awarded and determined at
the sole discretion of the Board or its Compensation Committee, of up to 100% of
Executive’s then current Base Salary. The Bonus, if any, may be payable in cash,
equity, or some combination thereof, at the discretion of the Board or such
Compensation Committee. Any Bonus earned during a fiscal year shall be paid at
such time as the Managing General Partner customarily pays annual bonuses;
provided, that, Executive is still employed as of such date, but in no event
later than the 90th day of the year following the fiscal year in which the Bonus
is earned.

(c) Expenses. During the Employment Period, the Managing General Partner shall
promptly reimburse Executive for all reasonable business expenses upon the
presentation of reasonably itemized statements of such expenses in accordance
with the Managing General

 

2



--------------------------------------------------------------------------------

Partner’s generally applied policies and procedures now in force which provide
an objectively determinable nondiscretionary definition of the expenses eligible
for reimbursement, or as such policies and procedures may be modified with
respect to all executive officers of the Managing General Partner.
Notwithstanding any provision of this Agreement to the contrary, the amount of
expenses for which Executive is eligible to receive reimbursement during any
calendar year shall not affect the amount of expenses for which Executive is
eligible to receive reimbursement during any other calendar year within the
Employment Period. In addition, any reimbursement of expenses provided for in
this Agreement shall be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred. Executive is not
permitted to receive a payment or other benefit in lieu of reimbursement under
Section 5(c).

(d) Vacation. During the Employment Period, Executive shall be entitled to the
maximum amount of paid time off (including vacation, sick days and personal
time) permitted to employees of the Managing General Partner in accordance with
the Managing General Partner’s generally applied policy as it may be established
from time to time (assuming more than ten years’ credited service by Executive.
In addition to vacation, Executive shall be entitled to the number of national
holidays per year that other executive officers of the Managing General Partner
with similar tenure are entitled under the Managing General Partner’s policies.

(e) Welfare, Pension and Incentive Benefit Plans and Perquisites. During the
Employment Period, Executive shall be entitled to participate in such employee
benefit plans offered by the Managing General Partner, or that it may adopt from
time to time, for its executives, in accordance with the eligibility
requirements for participation therein and the other terms and conditions
thereof.

(f) Equity Awards. During each fiscal year of the Company that occurs during the
Employment Period, Executive shall be eligible to receive such equity awards
(which may include Class C Common Units of Regency GP Acquirer LP) as the Board,
or its Compensation Committee, may, in its sole discretion, choose to award to
him.

(g) Indemnification and Insurance. Executive shall be entitled to insured status
under the Managing General Partner’s Directors & Officers Liability Insurance to
the same extent that its other executive officers are insureds. In addition, at
or about the time of the execution of this Agreement, Executive and the Managing
General Partner shall enter into an indemnification agreement in substantially
the form entered into and in effect with the Managing General Partners’
executive officers.

6. Termination Procedure.

(a) Right and Notice of Termination. Any party may terminate the employment
relationship with or without cause or good reason. Any termination during the
Employment Period (other than termination by death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 10.

(b) Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by his death, the date of his death, or (ii) if
Executive’s employment is terminated pursuant to notice, the date the Notice of
Termination is provided to the other party,

 

3



--------------------------------------------------------------------------------

provided, that, if applicable, the Notice of Termination shall not be effective
until any applicable cure period has expired and such event or events leading to
such termination have not yet been cured.

(c) Consequences of Termination by Managing General Partner Without Cause or by
Executive For Good Reason. Should the employment relationship be terminated:
(i) by the Managing General Partner without Cause; or (ii) by the Executive for
Good Reason, then the Executive shall be entitled to:

 

  •  

payment of accrued and unpaid Base Salary and unused vacation time accrued
through the Date of Termination, to be paid in a lump sum immediately upon
Executive’s Date of Termination, but in no event later than 74 days thereafter;

 

  •  

payment of any deferred compensation accrued through the Date of Termination, to
be paid in accordance with the terms and conditions of the applicable plan;

 

  •  

payment of a lump-sum amount equal to one year of Executive’s Base Salary to be
paid to Executive immediately upon Executive’s Date of Termination, but in no
event later than 74 days thereafter; provided, however, that, in case of a
termination by Executive for Good Reason based on an Interference Item (as
defined below), then the payment under this bullet-point paragraph shall be
made, rather than to the Executive, into a bonus pool arrangement for the
benefit of the Company’s employees, to be paid to them, as determined by the
Compensation Committee of the Board, over and above the compensation they would
otherwise receive, under a written arrangement in which the Executive can be
reasonably assured of such payment into such pool for the benefit of such
employees, which shall be implemented within 90 days following the Date of
Termination or, if not so timely implemented, then such lump-sum payment shall
be paid into a pool under Executive’s control who shall implement such pool for
the benefit of such employees;

 

  •  

payment of the Bonus for the fiscal year of termination based upon the maximum
target Bonus level for such year, prorated on a per day basis from the first
date of such fiscal year through the Date of Termination, based on a calendar
year of 365 or 366 days, as the case may be, to be paid immediately following
the end of the fiscal year for which such Bonus relates, but in no event later
than 74 days thereafter;

 

  •  

continuation of group health coverage, at the Managing General Partner’s
expense, for the Executive and his spouse and dependents for a period of 36
months following the Date of Termination, or until the Executive and his spouse
and dependents become eligible under another employer’s health coverage
(whichever is sooner); and

 

  •  

notwithstanding anything to the contrary in any option or restricted unit
agreement, accelerated vesting to the Date of Termination of all outstanding
options and restricted units as well as an extension of the period during which
an award may be exercised to one year after the Date of Termination.

 

4



--------------------------------------------------------------------------------

(d) Consequences of Termination by Managing General Partner For Cause or by
Executive Without Good Reason. Should the employment relationship be terminated:
(i) by the Managing General Partner for Cause; or (ii) by the Executive without
Good Reason, then:

 

  •  

the Executive shall be entitled only to payment of accrued and unpaid Base
Salary through the Date of Termination, to be paid in a lump sum immediately
upon Executive’s Date of Termination, but in no event later than 74 days
thereafter; and

 

  •  

the Executive shall automatically forfeit all deferred compensation, unused
vacation time, unpaid Bonuses, unredeemed equity awards, and other compensation,
whether vested or unvested (except for vested 401(k) and retirement benefits).

(e) Definition of Cause For Termination. The Managing General Partner shall have
“Cause” for termination of the employment relationship with Executive only upon
any of the following to occur:

 

  •  

Executive’s conviction of, or a plea of nolo contendere to, a crime that
constitutes a felony;

 

  •  

Executive’s breach of his confidentiality or non-compete obligations under
paragraph (b) or (c) of Section 7;

 

  •  

Determination by a court of competent jurisdiction that Executive has breached
his fiduciary duty of loyalty, due care or good faith, as such terms are
understood and applied to officers of business entities under Delaware law, to
the Company or to the Managing General Partner;

 

  •  

Executive’s willful or gross neglect of his duties;

 

  •  

Executive’s commission of a material act of fraud or willful misconduct with
respect to the performance of his duties;

 

  •  

Executive’s misappropriation of funds or property of the Partnership;

 

  •  

Executive’s knowing engagement, without the express written consent of the
Managing General Partner or except as regarding CDM MAX in accordance with
Section 3, in any activity that competes with or is materially injurious to the
business or reputation of the Partnership; or

 

  •  

Executive’s material breach of the material terms of this Agreement.

(f) Definition of Good Reason For Termination. Executive shall have “Good
Reason” for termination of the employment relationship with the Managing General
Partner upon any of the following to occur:

 

  •  

So long as Executive is able to perform his duties specified under Section 3
hereof, a material change in Executive’s position or duties that is not agreed
to in writing by Executive;

 

5



--------------------------------------------------------------------------------

  •  

The Managing General Partner’s failure to cure a material breach by the Managing
General Partner of the terms of this Agreement; or

 

  •  

Any (1) changes (subject to the penultimate sentence of this bullet point
paragraph) in the Company’s key executive personnel (vice president and above),
or material adverse change in their terms of employment, including salary or
medical benefits, (2) material change in the business method by which the
Company performs contract compression services, (3) cessation of the Company’s
quarterly bonus program for employees below the executive management team, or
any change in such program (other than the amount thereof) that is materially
adverse to such employees, or (4) relocation of the Company’s corporate office;
provided, however, that the items described in this bullet-point paragraph
(“Interference Items”) shall no longer apply if, for any budget year (currently
the calendar year), beginning with the year ending December 31, 2008, the
Company’s actual revenue is more than 10% less than the budgeted revenue
established at the beginning of that year, as then approved by the Board. It
shall not constitute “Good Reason” under clause (1) if a change in personnel
occurs as the result of the death or disability or voluntary resignation of any
such personnel, provided that Good Reason shall exist if the replacement of any
such personnel is not designated by or reasonably acceptable to the Executive.
It shall not constitute “Good Reason” under any such clause if the change or
relocation is initiated or approved in writing by the Executive;

provided that, with respect to any of the above conditions, (i) Executive has
provided the Managing General Partner written notice of the existence of such
condition, which notice must be given within 90 days of the initial existence of
such condition, and (ii) the Managing General Partner has 30 days after the
giving of such notice to remedy such condition.

7. Restrictive Covenants.

(a) Acknowledgments. Executive acknowledges that: (i) as a result of Executive’s
employment by the Managing General Partner and by the Company’s predecessor,
Executive has obtained and will obtain Confidential Information (as defined
below); (ii) the Confidential Information has been developed and created by the
Company and the Regency Affiliates at substantial expense, and the Confidential
Information constitutes valuable proprietary assets; (iii) the Company and the
Regency Affiliates may suffer substantial damage and irreparable harm that will
be difficult to compute if, during the Employment Period and thereafter,
Executive should enter a Competitive Business (as defined herein) in violation
of the provisions of this Agreement; (iv) the nature of the Company’s and the
Regency Affiliates’ business is such that it could be conducted any where in the
world and that it is not limited to a geographic scope or region; (v) the
Company and the Regency Affiliates may suffer substantial damage that will be
difficult to compute if, during the Employment Period or thereafter, Executive
should solicit or interfere with the Company’s or any Regency Affiliate’s
employees,

 

6



--------------------------------------------------------------------------------

clients or customers or should divulge Confidential Information relating to the
business of the Company or any such Regency Affiliates; (vi) the provisions of
this Agreement are reasonable and necessary for the protection of the business
of the Company and the Regency Affiliates; (vii) in granting the benefits to
Executive under this Agreement, the Managing General Partner is relying on
Executive’s agreement to be bound by the terms hereof; and (viii) the provisions
of this Agreement will not preclude Executive from other gainful employment.
“Competitive Business” as used in this Agreement shall mean any business that
competes, directly or indirectly, with the business of the Company, the
Partnership and its other Subsidiaries as conducted on the date of this
Agreement. “Confidential Information” as used in this Agreement shall mean any
and all confidential and/or proprietary knowledge, data, or information of the
Partnership and its Subsidiaries, including, without limitation, any: (A) trade
secrets, drawings, inventions, methodologies, mask works, ideas, processes,
formulas, source and object codes, data, programs, software source documents,
works of authorship, know-how, improvements, discoveries, developments, designs
and techniques, and all other work product of the Partnership or any of its
Subsidiaries, whether or not patentable or registrable under trademark,
copyright, patent or similar laws; (B) information regarding plans for research,
development, new service offerings and/or products, marketing, advertising and
selling, distribution, business plans, business forecasts, budgets and
unpublished financial statements, licenses, prices and costs, suppliers,
customers or distribution arrangements; (C) any information regarding the
compensation of employees, suppliers, agents, and/or independent contractors of
the Partnership or any of its Subsidiaries; (D) concepts and ideas relating to
the development and distribution of content in any medium or to the current,
future and proposed products or services of the Partnership or any of its
Subsidiaries; or (E) any other information, data or the like that is labeled
confidential or orally disclosed to Executive as confidential. As defined
herein, Confidential Information shall not include information that (i) is in or
becomes released into the public domain other than as a result of Executive’s
breach of any of obligations hereunder, (ii) is required to be publicly
disclosed pursuant to any applicable state, federal or other laws, including
securities laws, or (iii) becomes available to Executive on a non-confidential
basis from a source other than the Company, the Partnership or another
Subsidiary thereof, so long as such source is not known by Executive (after
reasonable inquiry) to be subject to another confidentiality agreement with the
Company, the Partnership or such other Subsidiary. “Subsidiary” as used in this
Agreement shall mean, with respect to any Person, any corporation or other
organization (including a limited liability company or a partnership), whether
incorporated or unincorporated, of which such Person directly or indirectly owns
or Controls at least 50% of the securities or other interests having by their
terms ordinary voting power to elect at least 50% of the board of directors or
others performing similar functions with respect to such corporation or other
organization or any organization of which such Person is a general partner or
managing partner. “Affiliate” as used in this Agreement shall mean, with respect
to any Person, any other Person that directly or indirectly, through one or more
intermediaries, Controls, is Controlled by, or is under common Control with, the
first mentioned Person. “Regency Affiliates” means, collectively, the
Partnership and all Subsidiaries thereof other than the Company. “Person” as
used in this Agreement shall mean any individual, corporation, partnership,
limited liability company, association, trust, incorporated organization, other
entity or group (as defined in Section 13(d)(3) of the Securities Exchange Act
of 1934, as amended). “Control”, and its derivative expressions, as used in this
Agreement shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

 

7



--------------------------------------------------------------------------------

(b) Confidentiality. In consideration of the benefits provided for in this
Agreement, Executive agrees that he will not, at any time, either during the
Employment Period or thereafter, divulge, publish or in any other manner
disclose, directly or indirectly, to any Person any, and agrees to keep in the
strictest confidence all, Confidential Information, except (i) as may be
necessary to the performance of Executive’s duties hereunder, (ii) with the
Managing General Partner’s express written consent, or (iii) where required to
be disclosed by court order, subpoena or other government process and, in such
event, Executive shall reasonably cooperate with the Managing General Partner to
the extent he may lawfully do so in attempting to keep such information
confidential. Upon termination, Executive agrees to promptly deliver to the
Managing General Partner the originals and all copies, in whatever medium, of
all such Confidential Information.

(c) Non-Compete. In consideration of the benefits provided for in this
Agreement, and to protect the Confidential Information to be provided to him,
Executive covenants and agrees that during his employment and for a period of
three years following the termination of his employment for whatever reason (the
“Restricted Period”), he will not, in those geographic areas in which the
Partnership or any of its Subsidiaries actively conduct business as of the date
of this Agreement or within the preceding six months, for himself, or in
conjunction with any other Person (whether as a shareholder, partner, member,
principal, agent, lender, director, officer, manager, trustee, representative,
employee or consultant), directly or indirectly, be employed by, provide
services to, in any way be connected, associated or have any interest in, or
give advice or consultation to (in each case whether for pay or otherwise) any
Competitive Business without the Managing General Partner’s prior written
consent except (i) as specifically contemplated by, and in accordance with,
Section 3 as it relates to CDM MAX, and (ii) any investment by Executive in the
publicly traded securities of any business entity constituting less than one
percent (1%) of the securities of such class outstanding at the time any
determination is made under this clause (ii). Should Executive be determined by
a final, non-appealable judgment of a court of competent jurisdiction to have
breached the foregoing non-compete obligation, the Restricted Period shall be
extended for the term of the breach as found by such court.

(d) Non-Solicitation of Employees. In consideration of the benefits provided for
in this Agreement, Executive covenants and agrees that during the Restricted
Period, he will not, for himself or any other Person, directly or indirectly
(i) solicit or employ, or have or cause any other Person to solicit or employ,
any individual who is employed by the Partnership or any of its Subsidiaries at
the Date of Termination or (ii) request, cause or encourage any employee of the
Managing General Partner, the Partnership or any of its Subsidiaries to breach
or threaten to breach any terms of said employee’s agreements with the
Partnership or any of its Subsidiaries or to terminate his or her employment
with the Managing General Partner, the Partnership or any of its Subsidiaries.
Should Executive be determined by a final, non-appealable judgment of a court of
competent jurisdiction to have breached the foregoing non-solicitation
obligation, the Restricted Period shall be extended for the term of the breach
as found by such court. For the absence of doubt, Executive’s activities as
specifically contemplated by, and in accordance with, Section 3 as it relates to
CDM MAX, shall not constitute a violation of this paragraph (d) or paragraph (e)
below.

 

8



--------------------------------------------------------------------------------

(e) Non-Solicitation of Clients, Customers and Contact Sources. In consideration
of the benefits provided for in this Agreement, Executive covenants and agrees
that during the Restricted Period, he will not, for himself or any other Person,
directly or indirectly: (i) solicit or accept any business of the type engaged
in by the Company, the Partnership or any of its other Subsidiaries, from any
person or entity who, at the time of, or at the time during the 12 months
preceding, the Date of Termination, was an existing customer, client or contact
source of the Partnership or any of its Subsidiaries; or (ii) cause any of such
clients, customers or contact sources of the Partnership or any of its
Subsidiaries to cancel or terminate any business relationship with the
Partnership or any of its Subsidiaries involving services or activities that
were directly or indirectly the responsibility of Executive during his
employment; except in any such case on behalf of the Company, the Partnership or
another Subsidiary in carrying out the Executive’s duties hereunder.

(f) Enforcement. If Executive commits a breach, or overtly threatens to commit a
breach, of any of the provisions of this Section 7, the Managing General Partner
and the Company shall have the right and remedy to have the provisions
specifically enforced by any court having jurisdiction, it being acknowledged
and agreed by Executive that the services being rendered hereunder to the
Managing General Partner and the Company are of a special, unique and
extraordinary character and that any such breach or threatened breach may cause
irreparable injury to the Partnership and its Subsidiaries and that money
damages may not provide an adequate remedy to the Managing General Partner or
the Company. Such right and remedy shall be in addition to, and not in lieu of,
any other rights and remedies available to the Managing General Partner or the
Company at law or in equity in connection with any such breach. Accordingly,
Executive consents to the issuance of an injunction, whether preliminary or
permanent, consistent with the terms of this Agreement.

(g) Blue Pencil. If, at any time, the provisions of this Section 7 shall be
determined to be invalid or unenforceable under any applicable law, by reason of
being vague or unreasonable as to area, duration or scope of activity, this
Agreement shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter, and Executive and the Managing General Partner agree that this
Agreement as so amended shall be valid and binding as though any invalid or
unenforceable provision had not been included herein.

(h) EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS SECTION 7 AND HAS HAD
THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS AS HE CONSIDERED
NECESSARY AND THAT EXECUTIVE UNDERSTANDS THIS AGREEMENT’S CONTENTS AND SIGNIFIES
SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.

8. Resolution of Differences Over Breaches of Agreement. The parties shall use
their good faith efforts to resolve any controversy or claim arising out of, or
relating to, this Agreement or the breach thereof, first in accordance with the
Managing General Partner’s

 

9



--------------------------------------------------------------------------------

internal review procedures, including prior to any determination of Cause or
Good Reason, except that this requirement shall not apply to any claim or
dispute under or relating to Section 7 of this Agreement.

9. Successors; Binding Agreement. The rights and benefits of Executive hereunder
shall not be assignable, whether by voluntary or involuntary assignment or
transfer by Executive, except that payments and benefits payable to Executive
hereunder shall inure to the benefit of his estate, spouse and beneficiaries, as
applicable. This Agreement shall be binding upon, and inure to the benefit of,
the successors and assigns of the Managing General Partner, and the estate,
heirs, executors, administrators, beneficiaries and permitted assigns of the
Executive, and shall be assignable in whole (but not in part) by the Managing
General Partner to any entity acquiring, directly or indirectly, the Company or
substantially all of the assets of the Company, whether by merger,
consolidation, sale of assets or similar transactions, without, however,
relieving the Managing General Partner of its obligations hereunder (including
those after the date of assignment).

10. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given on the date personally delivered or three
business days following the date deposited in the United States mail (certified
or registered, return receipt requested, postage prepaid), addressed, in case of
Executive, to the last address on file with the Company and, if to the Managing
General Partner, to its executive offices or to such other address as any party
may have furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.

11. Delay in Payment. Notwithstanding the timing requirements set forth above,
in the event that the Executive is a “specified employee” at the time of his
“separation from service” according to the meaning of such terms in Treasury
Regulation § 1.409A-1(i), any payment due to Executive pursuant to this
Agreement that is required to be delayed for a six month period in accordance
with the restrictions of section 409A of the Code and the regulations
promulgated thereto, shall be paid instead to the Executive on the first day of
the seventh month following the Executive’s Date of Termination.

12. Governing Law; Venue; Severability. This Agreement is governed by, and is to
be construed and enforced in accordance with, the laws of the State of Texas
without regard to principles of conflicts of laws. Each party (i) consents to
submit itself and himself to the personal jurisdiction of any federal or state
court located in Houston, Texas if any dispute arises out of this Agreement or
any of the transactions contemplated herein, (ii) agrees that it or he will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and (iii) agrees that it or he will not bring any
action relating to this Agreement or any of the transactions contemplated herein
in any court other than any federal or state court sitting in Houston, Texas.
Except as otherwise provided herein, if any portion of this Agreement is at any
time deemed to be in conflict with any applicable statute, rule, regulation or
ordinance, such portion shall be deemed to be modified or altered to conform
thereto or, if that is not possible, to be omitted from this Agreement, and the
invalidity of any such portion shall not affect the force, effect and validity
of the remaining portion hereof.

 

10



--------------------------------------------------------------------------------

13. Amendment. No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing signed by
Executive and by a duly authorized officer of the Managing General Partner, and
such waiver is set forth in writing and signed by the party to be charged. No
waiver by either party hereto at any time of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

14. Survival. The respective obligations of, and benefits afforded to, Executive
and Managing General Partner and the Company as provided in Section 7 of this
Agreement shall survive the termination of this Agreement, together with any
other provisions hereof which by their nature contemplate survival.

15. Mutual Non-Disparagement Obligation. Executive agrees that he shall not,
during the employment relationship and for a period of three years after the
Date of Termination, make any disparaging remarks concerning the Company, the
Managing General Partner, the Partnership or any of its Subsidiaries. The
Managing General Partner agrees that it shall not, and it shall not cause or
permit the Company, the Partnership or any of the Partnership’s other
Subsidiaries to, during the employment relationship and for a period of three
years after the Date of Termination, make any disparaging remarks concerning the
Executive.

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

17. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, in respect of such
subject matter. Any prior agreement of the parties hereto in respect of the
subject matter contained herein is hereby terminated and canceled as of the date
hereof.

18. Section Headings. The section headings in this Agreement are for convenience
of reference only, and they form no part of this Agreement and shall not affect
its interpretation.

19. Withholding. All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.

20. Representation. Executive represents and warrants to the Managing General
Partner, and Executive acknowledges that the Managing General Partner has relied
on such representations and warranties in employing Executive to serve as the
President and Chief Executive Officer of the Company, that neither Executive’s
duties as an employee of the Managing General Partner nor his performance of
this Agreement will breach any other agreement to which Executive is a party,
including, without limitation, any agreement limiting the use or disclosure of
any information acquired by Executive prior to his employment by the Managing
General Partner. In addition, Executive represents and warrants and acknowledges
that the Managing General Partner has relied on such representations and
warranties in employing Executive, and that he has not entered into, and will
not enter into, any agreement, either oral or written, in conflict herewith.

 

11



--------------------------------------------------------------------------------

21. Mitigation. Executive shall not be required to mitigate amounts payable
under this Agreement by seeking other employment or otherwise, and there shall
be no offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein.

[Signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

REGENCY GP, LLC By:  

/s/ Byron R. Kelley

Name:   Byron R. Kelley Title:   President EXECUTIVE

/s/ Randall H. Dean

Randall Dean

Signature page to Employment Agreement